Citation Nr: 0314452	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  95-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
postoperative residuals of multiple fractures of the left 
foot, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
burr holes with loss of part of the skull, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
evaluation for the residuals of fractures of the left fourth 
and fifth ribs.

4.  Entitlement to an increased (compensable) disability 
evaluation for the residuals of a fractured nose.

5.  Entitlement to an increased (compensable) disability 
evaluation for a tracheostomy scar.

6.  Entitlement to an increased (compensable) disability 
evaluation for left knee and leg scars.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from August 1962 to 
January 1965.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 1998, it was remanded to the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for further development as to the left 
foot rating and individual unemployability issues.

During the pursuit of that requested development, the RO 
issued a supplemental statement of the case that erroneously 
included the formal adjudication of the issues of entitlement 
to an increased disability evaluation for burr holes with 
loss of part of the skull; entitlement to an increased 
disability evaluation for residuals of fractures of the left 
4th and 5th ribs; entitlement to an increased disability 
evaluation for residuals of a fractured nose; entitlement to 
an increased disability evaluation for a tracheostomy scar; 
and entitlement to an increased disability evaluation for 
scars of the left knee and left leg.  Although all service-
connected disabilities must be considered in the 
determination of whether a total rating based on individual 
unemployability due to service-connected disabilities can be 
granted, the formal adjudication of those issues is not for 
application unless the veteran has specifically claimed 
increased evaluations.  Notwithstanding, these additional 
issues were formally adjudicated and denied, and the veteran 
was provided notice of those denials in April 2000.  A timely 
notice of disagreement with these April 2000 denials, 
however, was never submitted.  38 C.F.R. § 20.302 (2002).  
Following the August 2002 supplemental statement of the case, 
however, a VA Form 646 was submitted in October 2002, which 
is an adequate notice of disagreement.  An October 2002 
supplemental statement of the case followed.  A May 2003 VA 
Form 646 may be considered a timely substantive appeal, but 
only to the August 2002 decision and supplemental statement 
of the case.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because of 
this change in the law brought about by the VCAA, the RO must 
provide the veteran with complete notice of the provisions of 
the VCAA and determine whether any additional notification or 
development action is required under the VCAA.  

Secondly, it is noted that the most recent treatment records 
for treatment of the veteran are dated in December 1997.  It 
is incumbent upon VA to obtain the veteran's most recent 
treatment records so that a decision on the veteran's claims 
can be a fully informed one.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claims.  This letter should 
state the type of evidence that would be 
essential to the success of his claims.  
This letter should also contain a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response to this letter.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected disabilities since December 
1997.  After securing the necessary 
releases, the RO should obtain all 
records that are not already included in 
the file.  

3.  Thereafter, the RO must determine 
whether any additional notification or 
development action is required under the 
VCAA.  In that regard, the RO should 
consider the provisions of the VCAA 
contained in U.S.C.A. § 5103A(d)(1) (West 
2002) and determine the necessity of 
providing a medical examination or 
obtaining a medical opinion.  Under that 
Code section, such an examination is 
necessary if there is competent medical 
evidence of a current disability and 
evidence that the disability may be 
associated with the claimant's active 
duty, but the record does not contain 
sufficient medical evidence for the 
Secretary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i)(2002).  
If such an examination is deemed 
necessary, it should be obtained, and the 
report of that examination should be 
associated with the claims file.  

4.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to RO's 
issuance of the supplemental statement of 
the case in October 2002, and 
readjudicate the veteran's claims.  If 
complete grants of the claims remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


